Quinn, Chief Judge
(concurring):
In my dissent in United States v. Kunak, 5 USCMA 346, 17 CMR 346, and in United States v. Smith, 5 USCMA 314, 17 CMR 314, I deprecated the Court’s sanction of the use of service manuals on psychiatry as affirmative evidence in a court-martial trial. In the Kunak case, I pointed out that this kind of technical manual “circumscribes the testimonial freedom” of the military expert witness. In the Smith case, I noted that the military medical experts were obviously testifying to what they believed the service manuals required, “to the exclusion of their individual professional beliefs.” This case confirms my fear that use of the technical manuals on psychiatry are depriving the accused of the right to unbiased and truly professional opinions from military psychiatrists.
I am glad Judge Brosman has recognized the improper influence of the technical manual in this case, and I concur with him in setting aside the conviction and ordering a rehearing. At the same time, I cannot refrain from expressing regret that he has not joined me in a general condemnation of the present use of the service manuals as a restrictive influence on the testimonial freedom of the service doctors.